“coerce

ote FOR RETURN OF BAIL

UNITED STATES DISTRICT COURT. :
SOUTHERN DISTRICT OF NEW | YORK

 

 

 

 

United States of America uf \ BO “UsAos 2017R01611
-Vy-
ANSLEY ESTRELLA, a ~~ ULS.MLS. Register 79801-054

AFFIDAVIT

 

 

An order having heretofore been made in this case authorizing the Clerk of this Court to
accept the sum of (FIVE THOUSAND DOLLARS), ($5,000.00) cash, and to deposit the same
in the registry of this Court, as a condition to assure the appearance of the above-named defendant
before the United States District Court for the Southern District of New York in accordance with
the provisions of the bond given by the said defendant; and

WHEREAS the docket reflects that on May 29, 2019 the defendant was sentenced by
United States District Judge Vincent Briccetti to 60 months imprisonment; 3 years supervised
release and $100.00 special assessment.

WHEREAS the Government has not alleged and moved under 28 U.S.C. §2044 that the
above funds belong to the defendant and should accordingly be applied to the payment of any
assessment, fine, restitution, forfeiture or penalty imposed upon the defendant; and

WHEREAS the Government has no objection to the Clerk of the Court returning the funds
deposited as bail to their rightful owner or other person entitled to such money under 28 U.S.C. §§
2041 & 2044; and

WHEREAS the Government is not aware of any other reason the funds deposited as bail

should not be returned to their rightful owner or other person entitled to them;

 

 
NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to 28 U.S.C. §2042, that the
Clerk of the Court pay out to ODRYS TORRES the amount deposited as bail referenced in the

first paragraph of this Order, less the Clerk’s fees, if any.

owe Le Vl

UNITED STATES DISTRICT JUDGE

 

CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney ,

  

by: EF A
AUSA MICHAEL MAIMIN
Assistant United States Attorney
914-993-1952

 

 
Address of payee, if different from address on original Bail Order:
(to be completed by District Court Clerk’s Office)

 

 

 

 

Phone Number:

The Clerk’s Office Finance Unit will contact the party once the check is ready.

FOR CLERK’S OFFICE USE ONLY:

 

RECEIVED CHECK NO: DATED:

 

 

IN THE AMOUNT OF: $

 

PAYABLE TO:

 

SIGN & PRINT:

 

 

 
UNITED STATES OF AMERICA,

Plaintifet.
-Vv- : Affidavit
17 Mag. 9158
Ansley Estrella, : 18 Cr. 237 (VB)
Defendant .

 

STATE OF NEW YORK:

COUNTY OF NEW YORK:
I, ¢ , being duly sworn, say that I
presently reside at le Zshoniatd [2 VA Ce. 2 tou kers - WY 0701

and that on the 3 day of | 2he7 I deposited with the

Clerk of the United States District Court for the Southern
District of New York, 300 Quarropas Street, the sum of SMD-0O
as cash bail in the above-captioned case.

That your deponent’s receipt which was given to her was
lest, and deponent has made due and diligent effort to find the
game without success. |

Your deponent states that she has not assigned any moneys to
any other person.

WHEREFORE, deponent respectfully prays that this affidavit
be accepted in lieu of the original receipt.

Po

Odz\\s-aspeamtuaa
Torres

SWORN TO BEFORE ME THIS
5 DAY OF NOY, 20\q

Zhe Wy XL GLENN ALMAS
Notary Public, State of New York

NOTARY PUBLIC Quallfied in Richmond County

Commission Expires April 30, 202.2—

 

 
 

ap

4
i

 

Mey:
LR? OX
4 z

“y

 

 
Keewp from

Mon ors
Xo OK OO

JEROME ‘STATION
2549 JEROME AVE
BRONX =
NY
10468-9998
3509180123
12/13/2017 _§800)275- BITT _1¢: 37 AM

 

Product.

 

Description
Dom M.0. - $1,000.00
Value

(Serial #:24741945347)

Bom M.0. Fee $1.60
Dom M.0. - $1,000.00
Value

(Serial #:24741945358)

Dom M.0. Fee $1.60
Dom M.0. - $1,000.00
Value

(Serial #:24741945360)

Dom M.0. Fee $1.60
Dom M.Q. - $1,000.00
Value

(Serial #:247419453713

Don M.0. Fee $1.60
Dom M.0. ~ $1,000.00
Value

(Serial #:24741945382)

Dom M.0. Fee $1.60
Total $5,008.00
Cash $5,008.00

Order stamps at usps. conl/shop or cal]
1-800~-Stamp24. Go to

usps .com/clicknship to print shipping
labels with postage. For other
information call 1-800-ASK-USPS.

ARK EN K RR KER RRA NR IRKERR KAS KER RS AK RERKAKK
